Citation Nr: 0524396	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to May 
1945. The appellant is the veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which found that the appellant had 
not submitted new and material evidence to reopen her 
claim.

Pursuant to a request the appellant's request, a video 
conference hearing before a member of the Board was 
scheduled for March 2005.  A notation associated with the 
claims file indicates that the appellant did not appear 
for this hearing.  Since she failed to report for the 
hearing or provide an explanation for her absence, and has 
not requested that the hearing be rescheduled, her hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2004).

The appellant's original claim for service connection for 
the cause of the veteran's death was denied by an 
unappealed RO decision in October 1997.  While the March 
2003 rating decision that is the subject of this appeal 
reflects that the RO addressed the threshold matter of 
whether new and material evidence had been received to 
reopen the veteran's claim, the statement of the Case 
issued shortly thereafter indicates that the RO implicitly 
reopened the claim for service connection for the cause of 
the veteran's death and denied entitlement on the merits.  
However, the Board must make its own determination as to 
whether new and material evidence has been received to 
reopen a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a 
claim to be reopened, regardless of the finding of the RO.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, the issue has been characterized as noted on 
the title page. 


FINDINGS OF FACT

1.  An unappealed October 1997 RO decision denied the 
appellant's claim for service connection for the cause of 
the veteran's death.

2.  Evidence added to the record since the October 1997 RO 
decision relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a 
reasonable possibility of substantiating the claim.

3.  At the time of the veteran's death in October 1997, 
service-connection was in effect for psychoneurosis with 
anxiety and depression, rated 30 percent; residuals of a 
gunshot wound of the right thigh, with slight Muscle Group 
XIV involvement, rated zero percent; and gunshot wound 
scars of the left index finger and right elbow, rated zero 
percent.

4.  The medical evidence indicates that the veteran's 
service-connected psychoneurotic disorder contributed 
substantially or materially to his fatal stroke.


CONCLUSIONS OF LAW

1.  The unappealed October 1997 rating decision which 
denied entitlement to service connection for cause of 
death is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the October 1997 RO decision 
denying the appellant's claim for service connection for 
the cause of the veteran's death is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).

3.  Service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development 
of facts pertinent to her claim. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim. 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b) (2004). Information means non-evidentiary facts, 
such as the claimant' s address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim. See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2004). Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).

As discussed in more detail below, sufficient evidence is 
of record to grant the appellant's claim.  Therefore, no 
further development is needed.

Factual Background

The service medical records showed that following long 
combat experiences in the Central and South Pacific war 
theaters during World War II, the veteran was observed to 
be suffering from  tension, depression and fatigue.  He 
was diagnosed with anxiety and psychoneurosis for which he 
was found unfit for service.  Following discharge from 
active duty, the veteran applied for VA benefits.  An RO 
decision dated in June 1945 granted the veteran's claim 
for service connection for psychoneurosis and assigned a 
30 percent rating, which remained in effect until his 
death.  Service connection was also in effect for 
residuals of a gunshot wound of the right thigh, with 
slight Muscle Group XIV involvement, rated zero percent; 
and gunshot wound scars of the left index finger and right 
elbow, rated zero percent.  

A July 1996 death certificate showed that the veteran died 
in June 1996.  The immediate cause of death was recorded 
as cerebral hemorrhage.  The appellant's original claim 
for service connection for cause of death was denied by an 
unappealed RO decision in October 1997.

In February 2003, the appellant submitted an application 
to reopen her claim for service connection for the cause 
of the veteran's death.  In support of her application she 
submitted a post-service private medical report from the 
veteran's treating physician, Dr. J. G., who wrote that he 
had treated the veteran for approximately 12 years.  The 
physician further indicated that although the veteran's 
primary cause of death was cerebral hemorrhages, he 
suffered from several other conditions, to include 
arteriosclerotic heart disease (ASHD) with hypertension, 
seizure activity secondary to cerebral hemorrhage and 
anxiety and depression secondary to post-traumatic stress 
disorder (PTSD) from World War II.  

Thereafter the appellant submitted the veteran's VA and 
private post-service medical records in support of her 
claim.  Post-service medical records from 1984 until 1995 
show that the veteran was treated for hypertension, PTSD, 
acute depression, nervousness and anxiety during that 
time.  Flare-ups of depression, anxiety and nervousness 
coincided with episodes of increased blood pressure and 
hypertension.  A VA July 1989 psychiatric report includes 
a diagnosis of chronic PTSD, within the context of the 
veteran's combat experiences during World War II.  A June 
1996 hospitalization report shows that at the time the 
veteran was admitted to the hospital until the time of his 
death, several diagnoses were recorded, to include 
cerebral hemorrhage, ASHD with hypertension, PTSD, chronic 
depression and anxiety with acute flares.   

In July 2005, Dr. J. G. submitted a medical statement 
wherein he indicated that although the cause of the 
veteran's death was cerebral hemorrhages, the other 
diagnoses, which included ASHD with hypertension, seizure 
activity secondary to cerebral hemorrhage and anxiety and 
depression secondary to traumatic stress syndrome, 
contributed to shortening his life span.  The physician 
opined that the veteran's PTSD with chronic depression and 
anxiety were major diagnoses that contributed to his 
condition and that, in particular, the acute flare-ups in 
depression and anxiety contributed greatly to his fatal 
cerebral hemorrhage.  

Legal Analysis

New and Material Evidence

The October 1997 RO decision denying service connection 
for the cause of the veteran's death is final and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen this 
claim, the appellant must present or secure new and 
material evidence with respect to the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court of Veterans Appeals 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include 
changes to the standard for determining new and material 
evidence under 38 C.F.R. § 3.156(a), and provide for 
limited assistance to claimants seeking to reopen 
previously denied claims.  The revised regulation applies 
to any claim to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As this 
claim to reopen was received after that date, the revised 
regulation is applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence 
as existing evidence not previously submitted to agency 
decision makers.  Material evidence is redefined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate a claim.  New and material 
evidence must not be cumulative or redundant of evidence 
previously on file at the time of the last denial and must 
raise a reasonable possibility of substantiating the 
claim.

The Board finds that the July 2005 private medical 
statement from Dr. J. G., relating that the veteran's PTSD 
with chronic depression and anxiety contributed greatly to 
his fatal cerebral hemorrhage, is new and material 
evidence within the meaning of the cited legal authority 
because it is not cumulative of previously considered 
evidence and is relevant in tending to show that the 
veteran's service connected psychiatric disorder 
materially contributed to the primary cause of his death.  
Accordingly, the Board is required to reopen the 
previously denied claim for service connection for the 
cause of the veteran's death.

Service Connection for the Cause of the Veteran's Death

Under the relevant law, to establish service connection 
for the cause of the veteran's death, the evidence must 
show that disability incurred in or aggravated by service 
either caused or contributed substantially or materially 
to cause death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 
3.312.

The Board finds that the weight of the evidence shows that 
the veteran's service-connected psychoneurosis, to include 
anxiety and depression, caused or contributed 
substantially or materially to cause his death.  The 
service medical records revealed that following long 
combat experiences in the Central and South Pacific war 
theaters during World War II, he suffered from tension, 
depression and anxiety as part of his psychoneurosis.  
This condition continued after service and until the time 
of his death.  The July 1996 death certificate showed that 
the immediate cause of death was cerebral hemorrhage.  A 
June 1996 hospitalization report, contemporary with the 
veteran's death, recorded diagnoses that included cerebral 
hemorrhage, ASHD with hypertension, PTSD, chronic 
depression and anxiety with acute flares.   Additionally, 
his VA and private post-service medical records from 1984 
until 1995 revealed that the veteran was being treated for 
hypertension, PTSD, acute depression, nervousness, 
anxiety.  It is significant to note that the post-service 
medical records show that flare-ups of depression, anxiety 
and nervousness coincided with episodes of increased blood 
pressures.  

The only competent medical opinion of record that 
addresses whether there is a causal connection between the 
veteran's service-connected psychiatric disorder and the 
cause of his death was provided by the veteran's treating 
physician of approximately 12 years.  In a July 2005 
medical statement, this physician opined, in essence, that 
the veteran's service-connected psychiatric disorder 
substantially contributed to his fatal stroke.  Although 
the Court has expressly declined to adopt a "treating 
physician rule", which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion 
of a VA or other physician (see Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993)), the fact that Dr. J. G. was 
familiar with the veteran is relevant here and enhances 
the supportive opinion.  Moreover, there is no competent 
evidence that contradicts this opinion.  As a result, 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 


ORDER

New and material evidence having been received, the claim 
for service connection for the cause of the veteran's 
death is reopened.

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


